Citation Nr: 9924116	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning entitlement to service connection 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service in the Marines from 
October to November 1946, in the Army from June 1948 to May 
1952, and in the Navy from January 1953 to February 1957.

By a November 1978 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denied service connection for status post 
multiple back surgeries for disc involvement (claimed as back 
and neck injury).  The veteran did not perfect an appeal 
regarding this decision and it became final after one year.  

By an April 1994 rating decision, the RO appeared to reopen 
the veteran's claim but continued to deny service connection 
for a back condition.  By a June 1995 rating decision, the RO 
granted service connection for status post fractures of T7, 
T8, and T9, and assigned a 10 percent disability evaluation 
effective from October 1993.  Nevertheless, service 
connection for a disability of the lumbar spine continued to 
be denied.  In October 1996, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  In a June 1998 supplemental statement of the 
case, the RO continued to deny service connection for a 
lumbar spine disability.  The veteran testified before a 
local hearing officer in November 1994.


FINDINGS OF FACT

1.  Service connection for a back condition was last denied 
by decision of the RO in November 1978.

2.  The additional evidence reviewed in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The veteran's allegation that he currently has a lumbar 
spine disability which is related to service is not supported 
by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The November 1978 rating decision denying service 
connection for status post multiple back surgeries for disc 
involvement is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 
C.F.R. § 20.302 (1998). 

2.  Evidence reviewed since the November 1978 rating decision 
is new and material and, thus, the claim of entitlement to 
service connection for a lumbar spine disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that at 
an October 1946 Marine Corps examination, the veteran's spine 
was normal.  No abnormalities of the spine were noted during 
a June 1948 Army examination.  At a discharge examination in 
May 1952, the veteran's spine and "other musculoskeletal" 
were normal.  Prior to a January 1953 examination conducted 
in conjunction with the veteran's service in the Navy, he 
denied any history of swollen or painful joints, arthritis or 
rheumatism, bone, joint or other deformity, or lameness.  
Upon examination, the veteran's spine and "other 
musculoskeletal" were noted to be normal.  

In June 1953, the veteran was examined after he had 
apparently fallen about twelve feet, landing on his back.  An 
X-ray conducted in July 1953 revealed a shallow scoliosis 
convex to the left with the bones otherwise essentially 
normal.  

In June 1956, the veteran was hospitalized after having 
fallen out of bed approximately 3 feet, striking the right 
side of his head.  Following the injury, the veteran got back 
in bed and slept for about one hour, at which time he was 
awakened because of difficulty in breathing.  Past history 
and review of systems was essentially non-contributory.  Upon 
admission, the veteran complained of, in part, pain between 
his shoulder blades and in his back.  There was tenderness to 
palpation over the dorsal spine over T7 and T8 but no 
evidence of deformity.  An X-ray of the thoracic spine 
revealed avulsion type fractures of the tip of the spinous 
processes of D7 and D8 with minimal compression fracture of 
the anterior superior margins of D8 and D9.  These fractures 
showed very little actually compression but small, 
essentially displaced fragments were present in this area.  
No other significant abnormalities were seen.  After several 
days of bedrest, the veteran's symptoms became much improved.  
Upon discharge, it was felt that the veteran should wear a 
back brace for twelve weeks.  The diagnosis was fracture, 
compression, vertebrae D8 and D9.  The veteran was deemed to 
be fit for limited duty.  In September 1956, a medical board 
recommended that the veteran be assigned to limited duty for 
three months, due to his vertebrae compression fracture.

In December 1956, the veteran was again seen at the hospital, 
this time complaining of difficulty getting out of bed in the 
morning because of stiffness in the thoracic spine area and 
an inability to lift over 25 lbs. without feeling sharp pain 
beneath the left scapula.  The veteran's posture displayed a 
mild smooth kyphos in the region of the 8th and 9th thoracic 
vertebrae with a compensatory lumbar lordosis.  He walked 
freely, and there was no apparent limitation or discomfort 
when he dressed or undressed.  There was full range of motion 
of the spine without any jerkiness or evidence of muscle 
spasm.  The erector spinae muscles were well developed.  An 
X-ray of the thoracic spine revealed healing of the fractures 
of the 8th and 9th thoracic vertebrae with only a trace of 
residual compression.  No treatment was indicated.  

During a February 1957 examination conducted in conjunction 
with the veteran's release from active duty, it was noted 
that his spine and "other musculoskeletal" were normal.

In March 1957, the veteran filed a claim concerning, in part, 
service connection for a back injury.

In June 1957, the RO in Boston, Massachusetts, denied service 
connection because the veteran apparently failed to appear 
for an examination.  

In June 1978, the veteran filed a claim concerning, in part, 
a back injury.  He indicated that this injury occurred in 
1955.

In a July 1978 letter, Arthur J. Driscoll, M.D., indicated 
that he had treated the veteran in 1962 and 1970.  No 
treatment had been rendered prior to 1962.  Dr. Driscoll 
noted a history of an old compression fracture of D7-8.  

Subsequently in July 1978, medical records from A. R. 
Nourizadeh, M.D., were associated with the claims file.  
These records reflect, in pertinent part, that Dr. Nourizadeh 
evaluated the veteran for back and leg pain in July 1971, 
following a work injury which apparently occurred sometime in 
May 1971.  It was noted that upon examination, there seemed 
to be scoliosis due to paravertebral muscle spasm.  The 
impression was nerve root compression probably due to 
herniated disc.  The veteran was recommended for a lumbar 
myelogram.

These records also reflect that the veteran underwent a 
hemilaminectomy of L4-L5 on the left with removal of 
herniated intervertebral disc in August 1971.  In November 
1976, the veteran sought treatment for low back pain after 
lifting an object at work.  A lumbosacral spine X-ray had 
apparently revealed moderately severe degenerative disc 
disease at L4-L5, with disc space narrowing.  Dr. Nourizadeh 
wondered if the veteran had a recurrent herniated disc.  
Subsequently in November 1976, the veteran underwent a total 
laminectomy at L4 and L5 bilaterally, decompression cauda 
equina and removal of herniated disc at the level of L4, L5 
and also at the level of L3, L4.  The veteran continued to 
seek outpatient treatment from Dr. Nourizadeh through March 
1977.

By a November 1978 rating decision, the RO denied service 
connection for status post multiple back surgeries for disc 
involvement.  In the rating decision, the RO noted that, 
other than the accident in June 1956 and the September 1956 
limitation of duty, the service medical records did not 
reflect any other evidence of a back disorder.  The basis of 
the decision was that chronicity of a back disorder had not 
been established by the service medical records, nor had 
continuity been established post service, until approximately 
1971.  The claims file indicates that the veteran was 
informed of this decision and of his appellate rights in a 
November 1978 letter.  The veteran did not file a notice of 
disagreement, and after one year this rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 
(1998).

In October 1993, the veteran filed a statement in which he 
indicated that he wanted to reopen his claim for service 
connection.

In March 1994, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, that 
the veteran sought outpatient treatment for back pain from 
January 1992 through December 1993.

By an April 1994 rating decision, the RO reopened the 
veteran's claim but continued to deny service connection for 
a back condition.

The veteran testified before a local hearing officer in 
November 1994.  He essentially asserted that while in 
service, he fell between a piece of furniture and a wall, and 
injured his neck.  He was taken by ambulance to a naval 
hospital.  He was eventually given a steel brace.  (The 
veteran later testified that he wore this brace while in the 
hospital and until about a month or two before discharge).  
The veteran denied having had any prior back injury before 
his fall in service.  The first time he saw Dr. Driscoll 
after service was in 1962.  The veteran had apparently sought 
treatment for his back symptoms from the VAMC in Newington in 
the 1950s, but he did not like the attitudes from personnel, 
so he stopped going there.  

In January 1995, the veteran underwent a diseases/injuries of 
the spinal cord examination for VA purposes.  It was noted 
that the veteran had fallen out of bed while in the service, 
resulting in a fracture of his T8 and T9 vertebrae.  The 
veteran brought with him the record of an October 1994 MRI 
scan, which apparently showed that there were old thoracic 
compression fractures, as well as one at T12.  The examiner 
could not exclude the possibility that all of these 
compression fractures were present at the time of the 
veteran's in-service injury.  There were degenerative changes 
throughout the thoracic spine and a small syrinx cavity 
present within the cord at the level of about T3.  The spinal 
cord was rather atrophic-looking throughout its thoracic 
extent.  The examiner diagnosed the veteran as having, in 
pertinent part, residual left lumbar radiculopathy which 
seemed to be related to his lumbar disc disease and prior 
laminectomies.

The examiner further noted that it was unlikely that the 
veteran's lumbar radicular problems were related to his old 
thoracic vertebral fracture.  While it was possible that 
because of the slight deformity of the veteran's thoracic 
spine he might have walked in a manner which would put a 
little more strain on his lumbar spine (predisposing him to 
have problems with his discs), the examiner thought this was 
quite speculative.  The examiner found no clear causal 
relationship between the veteran's thoracic spine and his 
later lumbar disc surgery.  However, an orthopedic 
examination of the spine was recommended.  

In a handwritten addendum associated with the claims file in 
March 1995, the VA examiner again recommended that the 
veteran undergo an orthopedic examination.

By a June 1995 rating decision, the RO granted service 
connection for status post fractures T7, T8, T9, and assigned 
a 10 percent rating effective from October 1993.  By the same 
rating decision, the RO denied service connection for lumbar 
disc disease status post laminectomy.  

In October 1996, the Board remanded the veteran's claim for 
additional development.

In November 1996 and January 1997, the RO wrote to the 
veteran and asked for his assistance in obtaining additional 
information and records.  The veteran did not respond to 
these letters.

In December 1996, the National Personnel Records Center in 
St. Louis, Missouri, advised the RO that it did not have any 
additional records pertaining to the veteran's fall in 1953.  

In April 1997, the veteran underwent an examination for VA 
purposes.  The veteran again reported that he fell out of bed 
in 1953 and sought treatment at a hospital for pain between 
his shoulder blades.  Following service, the veteran had one 
flare-up of symptoms, in 1957, for which he sought treatment 
at a VA facility.  He was unsatisfied with the service he 
received and never went back.  The veteran's back problems 
arose again in the 1970s when he was at work.  He picked up a 
25 lbs. weight off of a table and developed low back pain.  
This led to a disk operation.  Subsequently, the veteran was 
lifting a 40 lbs. weight at his job as a die press operator, 
when he suffered another herniation and had a further 
surgical procedure.  In the 1990s, he developed pain in his 
lower cervical spine.  He had had a workup by neurologists 
and neurosurgeons with regard to a small syrinx present in 
his thoracic spine, and it had been determined that his 
syrinx was not responsible for symptoms at that point.  At 
the time of the examination, the veteran complained mostly of 
neck pain and he focalized his pain to the C7 level 
posteriorly.  

The examiner included the following text in his report:

This is a patient with a long history of 
multiple level spine difficulties.  His 
initial injury occurred when he fell out 
of a bunk in 1953.  It would appear from 
his history that his lumbar problems are 
clearly related to work injuries and 
subsequent surgery.  His stiffness, 
decreased range of motion and pain at 
this point are secondary to his surgical 
procedure for his work-related problem.  
With regard to specific questions, my 
opinion is that his current disabilities 
of his low [back] are not attributable to 
his 1953 fall and he does not demonstrate 
a significant degree of thoracic 
scoliosis.  I would suggest that specific 
concerns regarding whether the syrinx 
present on his neurosurgical workup has 
any role in his symptoms, be directed to 
the Neurosurgical service who can more 
properly evaluate for this. 

In October 1997, the veteran underwent a neurological 
examination for VA purposes.  Following his examination, the 
VA examiner noted that March 1995 EMG studies showed evidence 
of moderate left carpal tunnel syndrome and mild evidence of 
left ulnar sensory neuropathy.  The veteran's examination was 
without significant changes from the prior evaluation in 
1995.  The examiner also included the following text in his 
report:  

The [veteran] has sensory loss in his 
upper left extremity and left upper 
thorax, which conceivably could have been 
related to the small syrinx noted on the 
imaging studies, although the sensory 
loss seems to be in a rather more 
extensive territory than could be 
attributed to a syrinx at the level of 
T3.  The syrinx which is seen on the 
imaging studies could be the result of 
the trauma that he had in 1956 as 
sometimes a syrinx will develop in the 
spinal cord following traumatic injury.  
However, it is unclear whether the 
[veteran] actually had injury to his 
spinal cord at that time since his 
neurological exam was described as 
unremarkable at that time.  He did have a 
deformity of his thoracic spine, however, 
following the fracture and so it is 
possible that there was some abnormal 
tension in the spinal cord which 
conceivably led to the development of 
this small syrinx, although probably 
equally, if not more likely, this might 
be a congenital finding unrelated to the 
trauma that he experienced.  There is 
really nothing that permits one to 
distinguishes among these possibility at 
this time, forty years after the trauma 
that he sustained.

In a June 1998 supplemental statement of the case, the RO 
continued to deny service connection for a lumbar spine 
disability, both on a direct and secondary basis.

II.  Analysis

In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above. 

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of this 
claim on any basis, or since the rating decision dated in 
November 1978.  Evans.

However, the claims file indicates that at the time of the 
November 1978 rating decision, the RO had not considered the 
service medical records reflecting that in June 1953 the 
veteran had fallen about 12 feet and landed on his back, or 
the July 1953 X-ray report reflecting a shallow scoliosis.  
Nor does it appear that the RO had considered Dr. 
Nourizadeh's 1971 medical record indicating, among other 
things, the presence of scoliosis.  Thus, although this 
evidence was in the claims file at the time of the rating, it 
had not been considered and bears directly and substantially 
on the specific issue under consideration.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  Thus, the above referenced service medical records 
and Dr. Nourizadeh's 1971 medical record constitute new and 
material evidence and the appellant's claim is reopened.  

As the first step has been met, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  To sustain a well grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski , 1 Vet.  App. 
78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves a 
question of either medical causation or diagnosis, medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In this case, the Board finds that the veteran's claim 
concerning service connection for a lumbar spine disability 
is not well grounded within the meaning of 38 U.S.C.A. § 
5107, as he has submitted no medical evidence linking any 
current lumbar spine disability, including any scoliosis, to 
any incident of military service. 

The veteran has asserted that his lumbar spine disability, 
arising many years post-service, was actually manifested in 
service.  In this regard, the Board notes that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation or aggravation of his lumbar spine disability.  

The key question in this case centers on the relationship of 
the current lumbar spine disability with military service.  
Such a relationship is not susceptible to informed lay 
observation, and thus, for there to be credible evidence of 
such a relationship, competent medical evidence is required.  
The veteran has submitted no medical evidence linking any 
current lumbar spine disability to any incident of military 
service.  Indeed, the medical evidence that is contained in 
the claims file actually suggests otherwise.  A VA physician 
in April 1997 noted that it appeared from the veteran's 
history that his lumbar problems were "clearly related to 
work injuries and subsequent surgery."  The examiner further 
concluded that the veteran's current low back disabilities 
were not attributable to his 1953 fall. 

There is also no indication that the veteran had arthritis 
manifested to a degree of 10 percent or more within one year 
after his military service ended.  Taking the letter from Dr. 
Driscoll's at face value, the first treatment related to the 
veteran's lumbar spine did not begin until 1962, at least 
four years following the veteran's discharge.

Thus, the Board finds that the veteran's claim concerning 
service connection for a lumbar spine disability is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for a lumbar spine disability is denied.  

ORDER

The claim of entitlement to service connection for a lumbar 
spine disability is reopened and denied as not well grounded.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

